Citation Nr: 0509824	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic acquired 
disorders manifested by fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose, to include as due to 
undiagnosed illnesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1982 to September 
1985, and from December 1990 to June 1991 in the Southwest 
Asia theater of operations.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.

In March 2004 the Board granted entitlement to an initial 
increased evaluation of 40 percent for multiple joint pain.  
The Board also remanded to the RO&IC the claim of entitlement 
to service connection for chronic acquired disorders 
manifested by fatigue with loss of sleep, muscle pain, 
shortness of breath, weight gain, sweating, nausea, rashes, 
dizziness, and runny nose, to include as due to undiagnosed 
illnesses for further development and adjudicative action.

In November 2004 the RO&IC implemented the Board's March 2004 
decision.  The RO&IC issued a rating decision wherein it 
assigned an increased evaluation of 40 percent for multiple 
joint pain effective January 14, 1999, the date of claim.

In November 2004 the RO&IC affirmed the prior denial of 
entitlement to service connection for chronic acquired 
disorders manifested by fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose, to include as due to 
undiagnosed illnesses.

The case has been returned to the Board for further 
development and adjudicative action.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations from January 1991 to May 1991.

2.  Chronic acquired disorders manifested by fatigue with 
loss of sleep, muscle pain, shortness of breath, weight gain, 
sweating, nausea, rashes, dizziness, and runny nose, to 
include as due to undiagnosed illnesses were not shown in 
active service.

3.  There is no probative and competent medical evidence of 
any currently undiagnosed chronic acquired disorders 
manifested by fatigue with loss of sleep, muscle pain, 
shortness of breath, weight gain, sweating, nausea, rashes, 
dizziness, and runny nose (other than service-connected 
disabilities) becoming manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.

4.  There is no probative and competent medical evidence of 
record establishing that the veteran has chronic acquired 
disorders manifested by fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose (other than service-
connected disabilities) shown disabling to a compensable 
degree during the presumptive period established by 38 C.F.R. 
§ 3.317.


CONCLUSION OF LAW

Chronic acquired disorders manifested by fatigue with loss of 
sleep, muscle pain, shortness of breath, weight gain, 
sweating, nausea, rashes, dizziness, and runny nose, to 
include as due to undiagnosed illnesses were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ .  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A record of service (DD-214) from the United States Marine 
Corps shows the veteran had certified active duty from 
October 1982 to September 1985.  Another record of service 
(DD-214) from the United States Army shows the veteran had 
certified active duty service from December 1990 to June 
1991.  That record also contains notations that he served in 
Southwest Asia from January 1991 to May 1991.


The service medical records for both periods of active 
service contain no findings or evidence of chronic acquired 
disorders manifested by fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose.  

The March 1991 report of general medical examination for 
separation from service shows the veteran was shown to weigh 
191 pounds.

Private medical records from Dr. DO (initials) show the 
veteran was reported to weigh 206 pounds in July 1995, 213 
pounds in August 1995, 226 pounds in October 1995, and 222 
pounds in November 1996.

The veteran filed a claim of entitlement to service 
connection for the disorders at issue in January 1999.

A June 1999 VA special neurological examination of the 
veteran was reported as normal by the examiner.

A July 1999 VA special psychiatric examination of the veteran 
concluded in a pertinent diagnosis of Persian Gulf Syndrome 
without specific diagnosis.

The veteran was afforded a general medical examination by VA 
in July 1999.  The pertinent diagnostic assessment was that 
presently available evidence did not establish a diagnosis of 
a specific physiologic or anatomic disease involving the 
musculoskeletal system or the joints.  

The examiner recorded that there was loss of grip strength on 
the right, and loss of range of motion of both wrists and 
hips, but this did not establish the diagnosis of a specific 
disease.  The examiner noted that at the present time no 
diagnosis could be established for the symptoms complained of 
and listed by the veteran.  Radiographic studies of both 
knees, hips, elbows, and wrists were normal.

The veteran was afforded a general medical examination by VA 
in October 2000.  The examination impression shows the 
examiner recorded the veteran has a multiplicity of symptoms 
including musculoskeletal symptoms, skin rashes which are not 
evident at this time, disturbances of sleep, dizziness, 
nausea, fatigue, inability to concentrate, sexual impotence, 
and shortness of breath.  The examiner recorded that all of 
these were unrelated to the diagnosed condition.

An October 2000 VA ear, nose, and throat examination report 
shows the examiner recorded that examination was for the 
purpose of evaluating the veteran's 10 year history of 
rhinorrhea.  The veteran reported that during his Gulf 
service he noted increasing rhinorrhea.  The clinical 
assessment was Eustachian tube dysfunction secondary to 
persistent rhinorrhea and nasal congestion.

An October 2000 VA special dermatological examination of the 
veteran concluded in a finding of resolving inflammatory 
process with evidence of post-inflammatory desquamation.  The 
examiner noted that he was unable to make a specific 
diagnosis based upon the veteran's history and examination 
findings at this time since no active lesions were seen on 
examination, and rash currently was not actively flaring.  
The examiner recorded that he was unable to determine the 
cause for the veteran's illness since a specific diagnosis 
could not be made at this point.  

Service connection has been granted for post-traumatic stress 
disorder (PTSD) with depression, concentration impairment, 
erectile dysfunction, adjustment disorder with anxiety, 
headaches, memory loss, evaluated as 70 percent disabling; 
and joint pain due to an undiagnosed illness, evaluated as 40 
percent disabling.  The combined schedular evaluation is 80 
percent.

VA and private mental health status and examination reports 
associated with the claims file from inception of the filing 
of the veteran's claim show he has complained of the multiple 
disorders at issue such as fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose, which, aside from runny 
nose and weight gain, have generally been construed as part 
and parcel of or associated with the service-connected PTSD.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for certain presumptive diseases if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).


`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 


Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. 
Except as provided in paragraph (2), notwithstanding any 
other provision of law any grant of service-connection 
protected under this subsection shall remain service-
connected for purposes of all provisions of law under this 
title.
`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 


Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 
(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.


(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 


(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).

SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items.  
This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  


VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 2000, April 2001, and 
February 2002 rating decisions, the May 2002 Statement of the 
Case (SOC), and the November 2004 Supplemental Statement of 
the Case (SSOC) cite the law and regulations that are 
applicable to the appeal and explain why the RO&IC denied the 
claim on appeal.  

In addition, in December 2000, and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO&IC would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  The 
veteran did not respond to the letter.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the initial VCAA notification 
letter was not sent to the veteran before the AOJ 
adjudication that led to this appeal, its timing does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
shortly thereafter and before the transfer and certification 
of the case to the Board.  After the notice was provided, the 
veteran was given ample time in which to respond.  

Additional VCAA notice was provided to the veteran in early 
2004.  Thereafter, the case was readjudicated and a 
supplemental statement of the case was provided to him.  

Subsequent to the most recent VCAA notice provided to the 
veteran, he advised that there was nothing further he could 
say or submit in support of his claim.  No further 
communication was subsequently received from him.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, the VCAA notice letter that was 
provided to the appellant in March 2004 does contain the 
"fourth element".  Accordingly, the Board finds that the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to the claim.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has undergone several VA 
examinations to provide information regarding the current 
status of his back disability and to obtain the requisite 
medical opinions.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  


Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Service Connection

The veteran is claiming entitlement to service connection for 
chronic acquired disorders manifested by fatigue with loss of 
sleep, muscle pain, shortness of breath, weight gain, 
sweating, nausea, rashes, dizziness, and runny nose, to 
include as due to undiagnosed illnesses.

The evidence of record leaves no doubt as to the veteran's 
status as a Persian Gulf War veteran.  There is official 
documentation of record in this regard.  The question before 
the Board then, is whether he meets the criteria of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, i.e., that he 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317, and if so, whether the signs or 
symptoms became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent not later than December 31, 2006, and that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.




In the alternative, the Board reiterates the basic three 
requirements for prevailing on a claim for general direct 
service connection.  To establish entitlement to general 
direct service connection, there must be (1) competent 
evidence of a current disability (a medical diagnosis) 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and (3) a 
nexus between the in-service disease or injury and the 
current disability (medical evidence) Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The above discussion shows that the veteran may prevail on 
his claim of entitlement to service connection for the 
disorders at issue either on the basis of general service 
connection or on the basis of his status as a Persian Gulf 
War veteran.  The record shows that he cannot prevail on 
either theory.  

In this regard, the Board notes that neither the service nor 
the post service medical documentation of record shows that 
he has chronic acquired disorders on the basis of clinical 
objective evidence reflective of or manifested by his claimed 
multiple symptomatology separate and apart from what, for the 
most part with the exception of runny nose and weight gain, 
already been ascribed to his service-connected disabilities 
rated as PTSD and multiple joint pain.  

The multiple claimed disorders to include the multiple 
symptomatology has not, on the basis of the evidentiary 
record, been shown to be chronic in nature, muchless 
disabling to a compensable degree to date.  The veteran has 
been afforded multiple medical examinations in connection 
with his claim, and the multiple VA and non-VA medical 
documentation of record including evaluations do not reflect 
chronic presence of the multiple claimed disorders which have 
not already ready been found to reflect the disabilities for 
which service connection has been granted.  The nature and 
extent of severity of the veteran's service-connected 
disabilities is not at issue.

The competent and probative medical opinions of record are 
adverse to the veteran's claim.  The veteran is not shown to 
have chronic acquired disorders manifested by fatigue with 
loss of sleep, muscle pain, shortness of breath, weight gain, 
sweating, nausea, rashes, dizziness, and runny nose, muchless 
as due to undiagnosed illnesses.  The Board notes in passing 
that the Persian Gulf governing criteria provide for 
compensation for disorders manifested by abnormal weight 
loss; however, the veteran's claim is predicated upon 
abnormal weight gain.  Even so, a chronic acquired disorder 
manifested by weight gain linked to service on any basis is 
not shown by the competent and probative medical evidence of 
record.  

While the veteran may have experienced weight gain and there 
is documentation of runny nose or rhinorrhea, neither was 
shown in service nor linked to service by the probative and 
competent medical evidence of record. 

The CAVC has defined a disability, for VA purposes, by use of 
38 U.S.C.A. § 1701(1), which defines a disability as a 
disease, injury, or other physical or mental defect.  In that 
case, the CAVC also defined a disability, referring to 
38 U.S.C.A. § 1110, as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The VA General Counsel, in a precedential opinion, citing 
Dorland's Illustrated Dictionary 385 (26th ed. 1974), 
indicated the term "disease" had been defined as "any 
deviation from or interruption of, the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  See VAOPGCPREC-93.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there be 
no service connection.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a present disability.  See 
38 U.S.C.A. §§ 1110, 1131.  

In the absence of proof of a present disability there can be 
no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran's evidentiary record without doubt shows that he 
is a severely disabled individual by virtue of the combined 
80 percent evaluation for his service-connected disabilities.  

The multiple symptomatology he has complained of in his 
pursuit of the present appeal has to a great extent, with the 
exception of runny nose and weight gain, already been 
recognized as part of those disabilities for which service 
connection has already been granted.  He has been afforded 
many VA examinations, and been given the opportunity to 
provide other unidentified medical documentation that may 
exists to fully evaluate his contentions of chronic acquired 
disability aside from that which has already been service-
connected, and in the case of those disorder sshown to exist, 
that they are linked to service on the basis of competent and 
probative medical evidence.  In this regard, the veteran's 
claim must fail.

The veteran is a lay person who has expressed an opinion 
relating the disorders at issue to service.  He is not 
competent to address causation or etiology of claimed chronic 
acquired disorders with multiple symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record, and  with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for chronic acquired 
disorders manifested by fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose, to include as due to 
undiagnosed illnesses.  38 U.S.C.A. §§ .  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic acquired 
disorders manifested by fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose, to include as due to 
undiagnosed illnesses.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for chronic acquired 
disorders manifested by fatigue with loss of sleep, muscle 
pain, shortness of breath, weight gain, sweating, nausea, 
rashes, dizziness, and runny nose, to include as due to 
undiagnosed illnesses is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


